Dissenting Opinion by
Judge Crumlish, Jr. :
I respectfully dissent.
I would remand for the taking of additional testimony on the sole issue of employment opportunity. Although I agree with Judge Mencer’s conclusion that the presumption of availability has been rebutted, I must disagree that the claimant has not met his affirmative burden of showing that he was able to do work of some nature. But whether suitable work was available is unclear on the record.
Accordingly, I would remand for this limited purpose.